OPINION OF THE COURT
On the appeals by Michele Elaine Malone: Order of the Appellate Division, as amended, which reversed a decree of the Surrogate’s Court and directed entry of a decree in accordance with the opinion of the Appellate Division affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate, for the reasons stated in the opinion by Mr. Justice Richard D. Simons at the Appellate Division (60 AD2d 32).
Appeal from so much of the order of the Appellate Division, dated April 7, 1978, as amended the Appellate Division opinion dismissed, without costs, upon the ground that no appeal lies from an order amending an opinion.
On the appeal by Carl Wilhelm: Appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution and the Appellate Division in granting *950leave to appeal failed to certify a question of law decisive of the correctness of its determination (CPLR 5713), and upon the further ground that, in view of the disposition of the appeals by Michele Elaine Malone herein, the appeal is academic.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Euchsberg.